DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.         Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Oath/Declaration
3.         The receipt of Oath/Declaration is acknowledged.

Information Disclosure Statement
4.       The information disclosure statement (IDS) submitted on 08/19/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
Applicant has provided an explanation of relevance of cited document JP 5845830 on page 1 of the specification.
Applicant has also cited Suzuki (US 2013/0113829), the English counterpart to JP 5845830.

Drawings
5.         The drawing(s) filed on 08/19/2020 are accepted by the Examiner.

Status of Claims
6.         Claims 1-7 are pending in this application.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.       The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

8.       This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
“an imaging unit” in claim 1;
“an object image acquisition unit” in claims 1 and 4;
“a try-on data generation unit” in claims 1-3;
“an identification information detection unit” in claim 5; and
“a database unit” in claim 5.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
(a)       Claim 1: “an imaging unit configured to capture a captured image including a specific object” corresponds to Fig. 2 ‘processor 23’ implemented ‘imaging unit 25’.  “For example, the distributor P1 wearing the HMD 26 captures an image of the try-on object using the imaging unit 25 fixed to the HMD.” (page 14, lines 9-14).
(b)       Claim 1: “an object image acquisition unit configured to acquire an object image of the specific object from the captured image” corresponds to Fig. 2 ‘processor 23’ implemented ‘object image acquisition unit 23c’.  “The object image acquisition unit 23c acquires an object image of a specific object from the captured image. Hereinbelow, a try-on object will be described as an example of the specific object. The object image acquisition unit 23c, for example, acquires the object image based on the movement of the arms of a distributor who holds the try-on object and captures an image thereof.” (page 8, lines 18-24).
(c)       Claim 1: “a try-on data generation unit configured to generate try-on data based on a registration avatar in a virtual space and the object image” corresponds to Fig. 2 ‘processor 23’ implemented ‘try-on data generation unit 23d’.  “The try-on data generation unit 23d generates try-on data based on the registration avatar in a virtual space registered on the server 10 and the object image acquired by the object image acquisition unit 23c. The try-on data generation unit 23d requests the server 10 to transmit the registration avatar. When the registration avatar is transmitted from the server 10, the communication control unit 23b acquires the transmitted registration avatar. The try-on data generation unit 23d is capable of generating a try-on avatar, which is try-on data as an avatar, by superimposing the object image on the registration avatar.” (page 9, lines 3-13).
(d)       Claim 5: “an identification information detection unit configured to detect identification information previously granted to the specific object” corresponds to Fig. 11 ‘processor 223’ implemented ‘identification information detection unit 223c’.  “the information distribution system 300 according to the present embodiment further includes the identification information detection unit 223c, which detects identification information previously granted to the try-on object, and the database unit 214d, which stores the object image corresponding to the try-on object with the identification information granted. When the identification information detection unit 223c has detected identification information, the object image acquisition unit 213c acquires an object image corresponding to the detected identification information from the database unit 214d. Accordingly, it is possible to more easily and reliably acquire the object image by detecting the identification information granted to the try-on object.” (page 36, line 12 – page 37, line 2).
(e)       Claim 5: “a database unit configured to store the object image corresponding to the specific object with the identification information granted” corresponds to Fig. 11 ‘processor 223’ implemented ‘database unit 214d’.  “the information distribution system 300 according to the present embodiment further includes the identification information detection unit 223c, which detects identification information previously granted to the try-on object, and the database unit 214d, which stores the object image corresponding to the try-on object with the identification information granted. When the identification information detection unit 223c has detected identification information, the object image acquisition unit 213c acquires an object image corresponding to the detected identification information from the database unit 214d. Accordingly, it is possible to more easily and reliably acquire the object image by detecting the identification information granted to the try-on object.” (page 36, line 12 – page 37, line 2).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
12.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.	Claims 1-3, and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Beckham (US 2017/0011452) in view of AN et al. (US 2017/0228872).

Regarding Claim 1:
Beckham discloses an information distribution apparatus (Fig. 1 ‘computing device(s) 20a, 20b, …20n’; “each computing device 20a, 20b, 20c…20n may be associated with a particular user. It will be understood that the hardware components of computing device 20 can include any appropriate device, examples of which include a portable computing device, such as a laptop, tablet or smart phone, or other computing devices, such as a desktop computing device or a server-computing device.” [0056]) comprising: 
an imaging unit (Fig. 2A ‘user interface 28’ of ‘portable computing device 20’ [0060]; “the user interface 28 can include a display, a touch screen, a keyboard, a mouse, an accelerometer, a motion detector, a speaker, a microphone, a camera, or any combination thereof.” [0060]) configured to capture a captured image (e.g. Figs. 5A-5C wherein a smart phone captures an image at a ‘retail point of sale system 50’) including a specific object (e.g. FIGS. 5A-5C: specific object(s) such as ‘garment 60’, ‘E-tag/item code 70’; ‘receipt 80’); 
an object image acquisition unit (model acquisition scheme 260) configured to acquire the captured image (Fig. 3D Step 260 ‘fashion item model acquisition’ “each virtual outfit 200 includes one or more fashion item models 220 that are generated utilizing an item model acquisition scheme 260. The item model acquisition scheme 260 can generate the fashion item model 220 and its component data (see FIG. 3B) for display via the user interface 28 of the user's computing device 20.” [0096]; “The acquired image scheme 263g compiles images of fashion items from various sources. Acquired images may be derived or pulled from 3.sup.rd party websites. Alternatively, acquired images may be an image of a physical item of clothing taken via the user's camera on the user's computing device 20. Acquired image schemes may require additional direct input from the user regarding item data.” [0105]); and 
a try-on data generation unit (Figs. 2C and Fig. 3C ‘software application 30’; “The software application 30 compile and cause the display of at least one virtual outfit on the computing device 20 via the user interface 28 based on one fashion item model 220 and other user inputs, e.g. style genre preferences and occasion.” [0075]) configured to generate try-on data based on a registration avatar (Fig. 7A ‘human form model 360’ [0125]; Claim 85 “a human form model that is indicative of a human form and that is stored in the computer memory, the human form model including a plurality of spatial zones, each spatial zone corresponding to a part of the human form) in a virtual space and the object image (“FIG. 7E, when a particular fashion item is “selected” by the system for a virtual outfit, data related to that fashion item is used to configure the fashion item onto the human form model 360.”; [0124]).

Beckham discloses a ‘wire frame model scheme’ at ¶ [0097-0098] and Figs. 3D and Fig. 4, however Beckham does not expressly disclose acquire an object image of the specific object from the captured image.
AN discloses acquire an object image of the specific object from the captured image (AN: “FIG. 1 flowchart for extracting a main subject of an image, according to an embodiment of the present disclosure. The method includes the following steps.  Determine whether a region to be recognized corresponding to a specified feature exists in the image to be processed. Based on an expected main subject image to be extracted, the method of the present disclosure may specify a relevant feature for the main subject in advance and perform a fine extraction operation through detecting a region to be recognized corresponding to the specified feature.” [0025-0027]).
Beckham in view of AN are combinable because they are from the same field of endeavor of image processing; e.g. both disclose organizing, analyzing and displaying product images to consumers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to acquire an object image of the specific object from the captured image.
The suggestion/motivation for doing so is “it has become an important task to extract the main subject of a product image. Traditional methods for extracting a main subject of an image are based on manual intervention. That is, the segmented regions have to be frame selected and set manually, which has low efficiency. Thus, they are not suitable for hundreds of millions of images on the Internet. Therefore, it is required to design a method for automatically extracting a main subject of a product image, which can accurately extract a specific content in the image.” As disclosed by AN in the background of invention.  Therefore, it would have been obvious to combine Beckham with AN to obtain the invention as specified in claim 1.

Regarding Claim 2:
The proposed combination of Beckham in view of AN further discloses the information distribution apparatus according to claim 1, wherein the try-on data generation unit is configured to superimpose the object image on the registration avatar to generate a try-on avatar that is the try-on data as an avatar (Beckham: “FIG. 7E illustrates the fashion item model 220 overlaid onto the human form model 360. In FIG. 7E, the first plurality of points 366 for the human form model are shown as small “x” inside a circle while the second plurality of points 368 are shown as black dots for schematically purposes. In accordance with the illustrated embodiment, the application determines an association between the second plurality of points and the first plurality of points, and in response to the determination, overly the electronic fashion item model onto the spatial zone of the human form, as shown in FIG. 7E. Furthermore, the application can adjust the second spatial arrangement based on the association between the first spatial arrangement and the second spatial arrangement, such that, each electronic fashion item model is fit to the body location of the human form model.” [0125]).

Regarding Claim 3:
The proposed combination of Beckham in view of AN further discloses the information distribution apparatus according to claim 1, wherein the try-on data generation unit is configured to generate a registration image based on the registration avatar and place the registration image at a part corresponding to the object image included in the captured image to generate the try-on data as the captured image (Beckham: e.g. “The silhouette model scheme 263h can scale, or adjust, an image of a fashion item to overly a human form model. In one example, the silhouette model scheme 263h can scale, or adjust, an image of a fashion item to overly 2D image human form model, such as silhouette The silhouette model scheme 263h is designed apply a product image of a fashion item to a human form so that the fashion item is in the right location on the human form, has the right fit, and is positioned at the correct layer (base, cover, etc.). In accordance with the illustrated embodiment, the application utilizes electronic fashion item model information, a human form model 360, a fashion item model 220 and a grid 362 to associate the fashion item model with the human form model 360.” [0119]).

Regarding Claim 5:
The proposed combination of Beckham in view of AN further discloses the information distribution apparatus according to claim 1, further comprising: 
an identification information detection unit (Beckham: Fig. 5A ‘camera/scanning function of mobile device 20’) configured to detect identification information (Beckham: Fig. 5A ‘electronic tag/item code 70’) previously granted to the specific object (Beckham: “When the garment 60 is purchased at the retail POS 50, the computing device 20 can scan or read the electronic tag 70 in order directly or indirectly obtain relevant fashion item data. The software application 30 can utilize the received/scanned fashion item data to build the fashion item model 220 for that particular garment 60.”  [0098-0100; 0102]); and 
a database unit (Beckham: Fig. 3A ‘database 100’ [0064]); configured to store the object image corresponding to the specific object with the identification information granted (Beckham: FIG. 5A, “the software application can associate the unique code for the garment 60 with one or more data fields concerning the garment that are maintained in a garment database (not shown). Such a garment database may include all the fashion item data described above, in addition to additional data, such as garment country of origin, brand style numbers, among other data related the garment 60.” [0099]), wherein 
when the detection unit has detected the identification information, the object image acquisition unit is configured to acquire the object image corresponding to the detected identification information from the database unit (Beckham: “the software application 30 includes a scanned fashion item data scheme 262b examples of which are illustrated in FIGS. 5A-5C. For example, the software application can generate fashion item models based on scanned or received garment data at a retail point-of-sale (POS) system 50. In FIG. 5A, the computing device 20 compiles fashion item data from an electronic tag 70 (or e-tag) associated with a code that is unique to fashion item 60. When the garment 60 is purchased at the retail POS 50, the computing device 20 can scan or read the electronic tag 70 in order directly or indirectly obtain relevant fashion item data. The software application 30 can utilize the received/scanned fashion item data to build the fashion item model 220 for that particular garment 60.” [0098]).

Regarding Claim 6:
Beckham discloses an information generation method (“FIG. 1 is a diagram illustrating a system for managing wardrobe data and planning outfits for multiple users across multiple computing devices” [0053-0055]; “FIG. 2C is a diagram illustrating functional components of a software application for managing wardrobe data and planning outfits implemented by one or more portions of system shown in FIG. 1”; also see ¶ [0192] wherein “In one example, one user can receive input regarding the purchase of the fashion items from a retailer or retailer POS system from other users…For instance, the application can extract fashion item data and determine if the fashion item scanned is already present in the user's virtual closet. The application then initiate a communication to all the networked users and permit networked users to view the fashion item...the application can cause the display of a graphical image of the fashion item, such as the fashion item model and/or a stock image of the fashion item. In another example, the user can take a picture of the fashion item and submit for networked user preferences and voting through the application.”) comprising: 
capturing a captured image (Fig. 2A ‘user interface 28’ of ‘portable computing device 20’ [0060]; “the user interface 28 can include a display, a touch screen, a keyboard, a mouse, an accelerometer, a motion detector, a speaker, a microphone, a camera, or any combination thereof.” [0060]; (e.g. Figs. 5A-5C wherein a smart phone captures an image at a ‘retail point of sale system 50’) including a specific object (e.g. FIGS. 5A-5C: specific object(s) such as ‘garment 60’, ‘E-tag/item code 70’; ‘receipt 80’); 
acquiring the captured image (Fig. 3D Step 260 ‘fashion item model acquisition’ “each virtual outfit 200 includes one or more fashion item models 220 that are generated utilizing an item model acquisition scheme 260. The item model acquisition scheme 260 can generate the fashion item model 220 and its component data (see FIG. 3B) for display via the user interface 28 of the user's computing device 20.” [0096]; “The acquired image scheme 263g compiles images of fashion items from various sources. Acquired images may be derived or pulled from 3.sup.rd party websites. Alternatively, acquired images may be an image of a physical item of clothing taken via the user's camera on the user's computing device 20. Acquired image schemes may require additional direct input from the user regarding item data.” [0105]); 
generating try-on data (Figs. 2C and Fig. 3C ‘software application 30’; “The software application 30 compile and cause the display of at least one virtual outfit on the computing device 20 via the user interface 28 based on one fashion item model 220 and other user inputs, e.g. style genre preferences and occasion.” [0075]) based on a registration avatar (Fig. 7A ‘human form model 360’ [0125]; Claim 85 “a human form model that is indicative of a human form and that is stored in the computer memory, the human form model including a plurality of spatial zones, each spatial zone corresponding to a part of the human form) in a virtual space and the object image (“FIG. 7E, when a particular fashion item is “selected” by the system for a virtual outfit, data related to that fashion item is used to configure the fashion item onto the human form model 360.”; [0124]); and 
transmitting the generated try-on data to an information reception apparatus (e.g. “In one example, one user can receive input regarding the purchase of the fashion items from a retailer or retailer POS system from other users…For instance, the application can extract fashion item data and determine if the fashion item scanned is already present in the user's virtual closet. The application then initiate a communication to all the networked users and permit networked users to view the fashion item...the application can cause the display of a graphical image of the fashion item, such as the fashion item model and/or a stock image of the fashion item. In another example, the user can take a picture of the fashion item and submit for networked user preferences and voting through the application.”; [0192]).

Beckham discloses a ‘wire frame model scheme’ at ¶ [0097-0098] and Figs. 3D and Fig. 4, however Beckham does not expressly disclose acquiring an object image of the specific object from the captured image.
AN discloses acquiring an object image of the specific object from the captured image (AN: “FIG. 1 flowchart for extracting a main subject of an image, according to an embodiment of the present disclosure. The method includes the following steps.  Determine whether a region to be recognized corresponding to a specified feature exists in the image to be processed. Based on an expected main subject image to be extracted, the method of the present disclosure may specify a relevant feature for the main subject in advance and perform a fine extraction operation through detecting a region to be recognized corresponding to the specified feature.” [0025-0027]).
Beckham in view of AN are combinable because they are from the same field of endeavor of image processing; e.g. both disclose organizing, analyzing and displaying product images to consumers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to acquiring an object image of the specific object from the captured image.  The suggestion/motivation for doing so is “it has become an important task to extract the main subject of a product image. Traditional methods for extracting a main subject of an image are based on manual intervention. That is, the segmented regions have to be frame selected and set manually, which has low efficiency. Thus, they are not suitable for hundreds of millions of images on the Internet. Therefore, it is required to design a method for automatically extracting a main subject of a product image, which can accurately extract a specific content in the image.” As disclosed by AN in the background of invention.  Therefore, it would have been obvious to combine Beckham with AN to obtain the invention as specified in claim 6.

Regarding Claim 7:
Beckham discloses a non-transitory computer-readable storage medium storing an information generation program (Fig. 2A “The processor 22, memory 24, input/output portion 26 and user interface 28 can be coupled together to allow communications therebetween, and can interface with the software application 30c.” [0056-0060]) configured to cause a computer to execute a method (“FIG. 1 is a diagram illustrating a system for managing wardrobe data and planning outfits for multiple users across multiple computing devices” [0053-0055]; “FIG. 2C is a diagram illustrating functional components of a software application for managing wardrobe data and planning outfits implemented by one or more portions of system shown in FIG. 1”; also see ¶ [0192] wherein “In one example, one user can receive input regarding the purchase of the fashion items from a retailer or retailer POS system from other users…For instance, the application can extract fashion item data and determine if the fashion item scanned is already present in the user's virtual closet. The application then initiate a communication to all the networked users and permit networked users to view the fashion item...the application can cause the display of a graphical image of the fashion item, such as the fashion item model and/or a stock image of the fashion item. In another example, the user can take a picture of the fashion item and submit for networked user preferences and voting through the application.”), the method comprising: 
capturing a captured image (Fig. 2A ‘user interface 28’ of ‘portable computing device 20’ [0060]; “the user interface 28 can include a display, a touch screen, a keyboard, a mouse, an accelerometer, a motion detector, a speaker, a microphone, a camera, or any combination thereof.” [0060]; (e.g. Figs. 5A-5C wherein a smart phone captures an image at a ‘retail point of sale system 50’) including a specific object (e.g. FIGS. 5A-5C: specific object(s) such as ‘garment 60’, ‘E-tag/item code 70’; ‘receipt 80’); 
acquiring the captured image (Fig. 3D Step 260 ‘fashion item model acquisition’ “each virtual outfit 200 includes one or more fashion item models 220 that are generated utilizing an item model acquisition scheme 260. The item model acquisition scheme 260 can generate the fashion item model 220 and its component data (see FIG. 3B) for display via the user interface 28 of the user's computing device 20.” [0096]; “The acquired image scheme 263g compiles images of fashion items from various sources. Acquired images may be derived or pulled from 3.sup.rd party websites. Alternatively, acquired images may be an image of a physical item of clothing taken via the user's camera on the user's computing device 20. Acquired image schemes may require additional direct input from the user regarding item data.” [0105]); and 
generating try-on data (Figs. 2C and Fig. 3C ‘software application 30’; “The software application 30 compile and cause the display of at least one virtual outfit on the computing device 20 via the user interface 28 based on one fashion item model 220 and other user inputs, e.g. style genre preferences and occasion.” [0075]) based on a registration avatar (Fig. 7A ‘human form model 360’ [0125]; Claim 85 “a human form model that is indicative of a human form and that is stored in the computer memory, the human form model including a plurality of spatial zones, each spatial zone corresponding to a part of the human form) in a virtual space and the object image (“FIG. 7E, when a particular fashion item is “selected” by the system for a virtual outfit, data related to that fashion item is used to configure the fashion item onto the human form model 360.”; [0124]).

Beckham discloses a ‘wire frame model scheme’ at ¶ [0097-0098] and Figs. 3D and Fig. 4, however Beckham does not expressly disclose acquiring an object image of the specific object from the captured image.
AN discloses acquiring an object image of the specific object from the captured image (AN: “FIG. 1 flowchart for extracting a main subject of an image, according to an embodiment of the present disclosure. The method includes the following steps.  Determine whether a region to be recognized corresponding to a specified feature exists in the image to be processed. Based on an expected main subject image to be extracted, the method of the present disclosure may specify a relevant feature for the main subject in advance and perform a fine extraction operation through detecting a region to be recognized corresponding to the specified feature.” [0025-0027]).
Beckham in view of AN are combinable because they are from the same field of endeavor of image processing; e.g. both disclose organizing, analyzing and displaying product images to consumers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to acquire an object image of the specific object from the captured image.
The suggestion/motivation for doing so is “it has become an important task to extract the main subject of a product image. Traditional methods for extracting a main subject of an image are based on manual intervention. That is, the segmented regions have to be frame selected and set manually, which has low efficiency. Thus, they are not suitable for hundreds of millions of images on the Internet. Therefore, it is required to design a method for automatically extracting a main subject of a product image, which can accurately extract a specific content in the image.” As disclosed by AN in the background of invention.  Therefore, it would have been obvious to combine Beckham with AN to obtain the invention as specified in claim 7.

14.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Beckham in view of AN as applied to claim 1 above, and further in view of Endo et al. (US 2015/0339860).

Regarding Claim 4:
The proposed combination of Beckham in view of AN discloses the information distribution apparatus according to claim 1, however they do not expressly disclose wherein the object image acquisition unit is configured to acquire the object image based on a movement of arms of a distributor who holds the specific object and captures an image of the specific object.
Endo discloses wherein the object image acquisition unit (Endo: Figs. 1 and 2 ‘camera 13’ of ‘HMD Head Mounted Display 10’ used, for example, at a store) is configured to acquire the object image (Fig. 1 ‘article 40’) based on a movement of arms of a distributor who holds the specific object and captures an image of the specific object (Endo: “camera 13 can continuously image hand 50 for the user, which is an object, and article 40 currently held with hand 50 for the user. In addition, camera 13 is not limited to a video camera. Camera 13 may also be a device imaging a still picture. In this case, it is possible to have an imaging interval of the still picture to 0.5 second, for example. Thereby, hand 50 for the user, which is an object, and article 40 currently held with hand 50 for the user can be imaged, intermittently” [0034]; “for example, as shown in FIG. 3 state B, the user may turn over article 40 that is held with hand 50, and he or she may be looked at the entire article 40, an explanation writing on article 40, or the like. In this case, in a state where mark 41 of article 40 is moved to the back side, article 40 currently held with hand 50 for the user is imaged by camera 13.” [0042; 0041-0046]).
Beckham, AN & Endo are combinable because they are from the same field of endeavor of image processing; e.g. all disclose methods of capturing images of a product, processing the image, and storing and displaying the processed image.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose wherein the object image acquisition unit is configured to acquire the object image based on a movement of arms of a distributor who holds the specific object and captures an image of the specific object.  The suggestion/motivation for doing so is to provide information about the article in real time to a customer as disclosed by Endo at ¶ [0024]. Endo further discloses that by using a head mounted display HMD, the user can use both hands for shopping ¶ [0031].  Therefore, it would have been obvious to combine Beckham and AN with Endo to obtain the invention as specified in claim 4.

Conclusion
15.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
            Woo (US 2021/0065286) discloses a method for controlling the multimedia device includes displaying a user avatar who wears clothing selected by a user on a screen of the multimedia device, guiding at least one user gesture applicable to the clothing worn by the user avatar, and altering a style of the clothing worn by the user avatar according to the at least one guided user gesture made by the user.

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R MCLEAN whose telephone number is (571)270-1679. The examiner can normally be reached Monday-Thursday, 6AM - 4PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571.272.7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL R MCLEAN/Primary Examiner, Art Unit 2677